Case: 15-10626     Date Filed: 11/24/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-10626
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 7:14-cr-00128-SLB-SGC-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

JOSHUA IKEEM WILLIAMS,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________
                              (November 24, 2015)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Ashley Burkett, appointed counsel for Joshua Williams in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record
              Case: 15-10626     Date Filed: 11/24/2015    Page: 2 of 2


reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED and Williams’s convictions

and total sentence are AFFIRMED.




                                          2